Name: Commission Regulation (EEC) No 3617/92 of 15 December 1992 amending Regulation (EEC) No 1498/92 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 12. 92 Official Journal of the European Communities No L 367/ 15 COMMISSION REGULATION (EEC) No 3617/92 of 15 December 1992 amending Regulation (EEC) No 1498/92 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993 ables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia ('), and in particular Article 3 thereof, Whereas Article 3 of Commission Regulation (EEC) No 1498/92 (2) provides for the third countries in ques ­ tion and the Member States to be notified if the average unit value of a product for a two-week period is below a certain percentage of the minimum import price where imports of significant quantities are involved ; whereas, to ensure that such notifications are more effective and the import arrangements are more efficient as regards fresh produce intended for processing, with a view to pre ­ venting imports taking place at prices substantially lower than the minimum import price even over a short period, provision should be made for the Commission to take the necessary measures within each three-month period and for a specific time, to ensure that the minimum import price is observed ; Whereas Article 4 of Regulation (EEC) No 1498/92 should be amended to afford the Commission some discretion in applying the measures referred to in Regula ­ tion (EEC) No 1333/92 where the minimum import price is not observed ; Whereas the Management Committees for Fruit and Vegetables and Products Processed from Fruit and Veget ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1498/92 is hereby amended as follows : 1 . The following second paragraph is added to Article 3 : 'In the case of products covered by CN codes ex 0810 20 10, ex 0810 30 10 and ex 0810 30 30, where the conditions referred to in the first paragraph are met for one or more consecutive two-week periods and it becomes apparent that at the end of a period of three months the minimum import price will not be observed, the Commission may take the measures referred to in Article 2 of Regulation (EEC) No 1333/92 for a period which may not extend beyond the three months in question.' 2. Article 4 is replaced by the following : Article 4 In cases where verification under Article 2 shows that the minimum import price is not being observed, the Commission may apply the measures referred to in Article 2 of Regulation (EEC) No 1333/92 for a period not exceeding three months.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 145, 27. 5 . 1992, p. 3. 0 OJ No L 158 , 11 . 6 . 1992, p . 15 .